Case 1:19-cv-04796-ALC Document 39 Filed 01/24/20 Page 1of1
USDC SDNY
DOCUMENT
E
DOG RONICALLY FILED

OC#
UNITED STATES DISTRICT COURT DATE FILED: YF E06 _

SOUTHERN DISTRICT OF NEW YORK

 

x
LOVATIET AL,
Plaintiff,

-against- 1:19-cv-04796-ALC
BOLIVARIAN REPUBLIC OF ORDER
VENEZUELAN,

Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:
The Court will conduct a telephone status conference in this action on February 11, 2020 at

10:00 a.m. Plaintiff should initiate the call to the other parties, and once all relevant parties are on

the line, should contact the Court at 1-888-363-4749 (Conference Code: 3768660) on the date and

time specified above.

SO ORDERED. ie fe ;
[re 2 Comp

Dated: January 24, 2020

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
